CATES, Judge.
October 11, 1966, Adams filed an application for an original writ of mandamus to speed up the Mobile Circuit Court. Adams says he filed a petition there for a writ of error coram nobis August 5, 1966, which he avers allows (i. e., until October 11) “a legal and reasonable amount of time” before asking for mandamus.
We forego a discussion as to what period of time must lapse before a court must act. Rather, since no averment is made that the judgment sought to be scrutinized by coram *450nobis would have been appealable to this court, we rest our decision on the statute which limits our power to issue writs of mandamus. See Ex parte Goodman, 43 Ala.App. 183, 185 So.2d 146.
The petition is hereby
Denied.